DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-11 are pending in the application.  
New claims 8-11, filed on 12/29/2020, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a melt-brown nonwoven fabric,” which is unclear.

	
Claim Rejections - 35 USC § 102 or 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Endo et al. (US 2015/0140306 A1). 

Regarding claims 1, 6 and 8, Endo et al. (“Endo”) teaches a non-woven fabric used for producing a heat-resistant resin composite, wherein the non-woven fabric comprises a heat-resistant thermoplastic fiber (flame resistant organic fibers as claimed), a reinforcing fiber (inorganic fibers as claimed), and a polyester-based binder fiber to bind other fibers (a binder as recited in claim 8) ([0021]-[0025]).  Endo teaches that the heat resistant thermoplastic fiber may include at least one member selected from the group consisting of a polyetherimide-based fiber, a semi-aromatic polyamide-based fiber, a polyether ether ketone-based fiber, and a polycarbonate based fiber ([0027]).  Endo teaches that the reinforcing fiber may comprise at least one member selected from the group consisting of a carbon fiber, a glass fiber, a wholly aromatic polyester fiber, and a para-aramid fiber ([0028]).  

With regard to the claimed limitation “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend,” Endo teaches that the heat resistant thermoplastic fiber may be a polyetherimide-based fiber, which the examiner notes would be capable of shrinking as claimed.  Endo also teaches that the non-woven fabric according to the invention is a porous sheet in which discontinuous fibers are entangled and bonded with each other in a three-dimensional structure, wherein a polyester-based binder fiber binds or bonds the heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fibers) ([0074]).  Thus, the examiner notes that the reinforcing fibers (inorganic fibers) would be capable of distorting and being deformed in response to shrinking of the heat-resistant thermoplastic fiber.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the 

Regarding claims 2-3 and 9-10, Endo teaches that the proportion of the heat-resistant thermoplastic fiber in the non-woven fabric is essentially from 30 to 80 wt % ([0075]).  Endo teaches that the ratio (weight ratio) of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) in a non-woven fabric may be (former/latter)=30/70 to 85/15, preferably (former/latter)=35/65 to 75/25, and more preferably 40/60 to 70/30 ([0076]).  Endo also teaches that, in the non-woven fabric, the ratio (weight ratio) of the total amount of heat-resistant thermoplastic fiber and reinforcing fiber (inorganic fiber) with respective to the polyester-based binder fiber may be in a range of (former/latter)=85/15 to 99/1, preferably 88/12 to 99/1, and more preferably 90/10 to 99/1 ([0078]).

Regarding claim 4, Endo teaches that the heat-resistant resin composite may have a density of 2.00 g/cm3 or less ([0037]).

Regarding claims 5 and 11, Endo teaches that the heat-resistant thermoplastic fibers essentially have an average fineness of single fibers of 0.1 to 15 dtex ([0049] and Examples 1-9).  Endo teaches that the average fineness of single fibers of the reinforcing fibers (inorganic fibers) can be appropriately set within a range that can be suitably dispersed with respect to the heat-resistant thermoplastic fibers, and for example, may be preferably 10 to 0.01 dtex, preferably 8 to 0.1 dtex, and more preferably 6 to 1 dtex ([0056] and Examples 1-9).  The examiner notes that for the materials taught by Endo for the heat-resistant thermoplastic fibers and the reinforcing fibers (inorganic fibers), the disclosed fiber fineness ranges would correspond to diameters that overlap with the claimed ranges.  For instance, as calculated by 3) fiber with a fineness of 5 dtex would have a fiber diameter of 12.6 µm.  The examiner also notes that the density of polyetherimide (1.27 g/cm3) is lower than the density of alumina (3.987 g/cm3) or glass (2.2 to 7.2 g/cm3), and thus for the same fiber fineness (as in Endo’s Examples), a polyetherimide fiber would have a larger fiber diameter than a carbon or glass fiber.  


Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lawrence et al. (US 2014/0272318 A1).

Regarding claims 1 and 6, Lawrence et al. (“Lawrence”) teaches composites and articles made from nonwoven structures, wherein such articles may have relatively large void volumes, or exhibit properties such as low flammability, smoke resistance, or acoustic insulation (Abstract).  Lawrence teaches that the articles comprise a first polymer (which may be in the form of first fibers) and second fibers (which may comprise a second polymer), where the articles are characterized by having nonwoven structures that have been heated and/or pressed to form the articles ([0011]).  Lawrence teaches that, in one set of embodiments, the first polymer may be a polymer that is amorphous, or at least partially amorphous, wherein non-limiting examples of polymers that are amorphous, at least in some cases, include polystyrene, polymethylmethacrylate, polyphenelene sulfides, polysulfone, polyetherimide ( e.g., Ultem® from SABIC), polyetheretherketone, polyethersulfone, polyisobutylene, poly(vinyl acetate) and novoloid (flame resistant organic fibers as claimed) ([0025]).  Lawrence teaches that examples of materials that can be used as the second fiber include, but are not limited to, cotton or other plant fibers, wood fibers, animal fibers, glass fibers, fiberglass, carbon fibers, mineral fibers, metallic fibers, or synthetic or polymeric fibers (inorganic fibers as claimed) ([0027]). 

  Lawrence teaches that the fibers used to form the nonwoven structure can be entangled together using various techniques, wherein examples of suitable techniques include, but are not limited to, needlepunching or needlefelting, thermal bonding, hydroentaglement, ultrasonic bonding, or chemical bonding ([0075]).  Lawrence further teaches that, for example, in one set of embodiments, the fibers are entangled together to form the nonwoven structure using thermal bonding techniques ([0076]).

With regard to the claimed limitation “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend,” the examiner notes that applicant has provided at paragraphs [0020]-[0021], [0027], [0033]-[0037], [0045] and [0051] of applicant’s published specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Lawrence discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Lawrence would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the fibers taught by Lawrence to have the claimed properties.  

Regarding claims 2-3, Lawrence teaches that, in certain circumstances, the first polymer can comprise at least about 10%, at least about 15%, at least about 20%, at least about 25%, at least about 30% of all of the material within the article ([0029]).

Regarding claim 4, Lawrence teaches that the void volume may be, for example, at least about 80%, or at least about 85% ([0017]).  Lawrence teaches that the density can also be no more than about 1.5 g/cm3, no more than about 0.2 g/cm3, no more than about 0.1 g/cm3, no more than about 0.05 g/cm3, no more than about 0.03 g/cm3, or no more than about 0.2 g/cm3 ([0018]).

Regarding claim 5, Lawrence teaches that, in some embodiments, the fibers may have an average diameter of at least about 1 micrometer, at least about 5 micrometers ([0031]).  

Regarding claim 11, Lawrence teaches that the nonwoven material may comprise first fibers having an average linear mass density of about 8 Denier and second fibers having an average linear mass density of 4 Denier, first fibers having an average linear mass density of about 8 Denier and second fibers having an average linear mass density of 2 Denier, first fibers having an average linear mass density of about 16 Denier and second fibers having an average linear mass density of 8 Denier, first fibers having an average linear mass density of about 2 Denier and second fibers having an average linear mass density of 1.5 Denier ([0069]).  The examiner notes that for the materials taught by Lawrence, the disclosed average linear mass densities would correspond to diameters that overlap with the claimed ranges.  

	
	
	
Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2014/0272318 A1), as applied to claim 1 above, in view of Schmidt et al. (US 2005/0026527 A1). 

Regarding claim 7, Lawrence remains as applied above.

Lawrence does not explicitly disclose the sound-absorbing thermal-insulating material further comprising a melt-brown nonwoven fabric on at least one side of the sound-absorbing thermal-insulating material, wherein the melt-blown nonwoven fabric has a thickness of 0.05 mm to 0.4 mm and a basis weight of 4 g/m2 to 80 g/m2.

However, Schmidt et al. (“Schmidt”) teaches an acoustical insulation material containing a first layer formed from a nonwoven web having a density of at least 50 kg/m3, wherein the nonwoven web is formed from thermoplastic [meltblown] fibers having an average fiber diameter of less than about 7 microns; and a second layer of a high loft material (Abstract).  Schmidt teaches it is preferred that the meltblown nonwoven web sound attenuating material of the present invention has a thickness of about 0.2 mm to about 2.5 mm, more preferably between about 0.3 mm and 1.0 mm ([0037]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the sound-absorbing thermal-insulating material of Lawrence with a layer of acoustical insulation material made from a meltblown nonwoven web having a thickness as low as about 0.2 mm and having a density of at least 50 kg/m3 (which corresponds to basis weights of at least about 10 g/m2, as calculated by the examiner) in order to provide a moisture barrier that still allows for air to pass through the structure while imparting sound attenuating properties to the laminate, as taught by Schmidt (Abstract, [0037] and [0053]).


Response to Arguments

Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Contention (1): Applicant contends that the disclosure of Lawrence is insufficient to encourage a person skilled in the art to use inorganic fibers and, thus, Lawrence fails to explicitly disclose embodiments that include all the features recited in claim 1 of the present application.
Regarding this contention, Lawrence teaches that examples of materials that can be used as the second fiber include, but are not limited to, cotton or other plant fibers, wood fibers, animal fibers, glass fibers, fiberglass, carbon fibers, mineral fibers, metallic fibers, or synthetic or polymeric fibers.  The examiner notes that glass fibers, fiberglass, carbon fibers, mineral fibers and metallic fibers are all examples of inorganic fibers.  Thus, in the examiner’s view, Lawrence teaches inorganic fibers with sufficient specificity to meet the claimed limitation.

Contention (2): Applicant contends that the disclosure of Lawrence does not have a structure in which the first and second fibers are "entangled with one another and distend" as required in instant claim 1, because the first fibers cannot be said to be in the shape of fibers, and the second fibers coated with the first polymer are present while entangled (it is not that the first fibers "shrink" while maintaining the shape of fibers, nor that the second fibers are "deformed" (="distend") by the shrinkage). 

Regarding this contention, the examiner notes that even if the second fibers (inorganic fibers as claimed) of Lawrence are coated with the first fibers (flame resistant organic fibers as claimed) as illustrated in Fig. 1 of Lawrence, the first fibers can still be seen to be present in the shape of fibers as illustrated in the Figure.  In the examiner’s view, the fibers of Lawrence would be capable of the claimed intended use limitation “wherein the flame resistant organic fibers shrink and the inorganic fibers are distorted so that the flame resistant organic fibers and the inorganic fibers are entangled with one another and distend,” because Lawrence teaches that the first polymer or the second polymer may shrink upon heating, that the first fibers may be .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789